Citation Nr: 1435027	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for an adjustment disorder.

2.  Entitlement to an increased rating for service-connected left inguinal musculoskeletal strain (claimed as pain in leg).

3.  Entitlement to an increased rating for service-connected essential tremors disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2009 to February 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the RO.

The Veteran was scheduled for a videoconference hearing to be conducted in January 2013.  The record indicates the Veteran did not show for the scheduled hearing.  Therefore, the claims will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim in the Veteran's case.

The issue of an increased rating for service-connected essential tremors is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An adjustment disorder was not identified on the examination when the Veteran was accepted for his period of active service. 

2.  An adjustment disorder is not shown by clear and unmistakable evidence to have  existed prior to active service or to have not been aggravated by active service. 

3.  The current demonstrated adjustment disorder is shown as likely as not to have had its clinical onset during his period of active service.

4.  The service-connected left inguinal musculoskeletal strain is show to be manifested by pain,  range of motion in his left knee of 0 to 140 degrees, with no presence of objective evidence of pain at rest and during active range of motion.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by an adjustment disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

2.  The criteria for the assignment of a compensable rating for the service-connected left inguinal musculoskeletal strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a including Diagnostic Code 5299-5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board grants service connection for adjustment disorder, which constitutes a complete grant of the claim for entitlement to service connection for adjustment disorder.  As such, no discussion of VA's duties to notify or assist is necessary regarding this issue.

With regard to the Veteran's claim for an increased rating for service-connected left inguinal musculoskeletal strain, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This appeal arises from a notice of disagreement with the evaluation of a disability rating following a grant of service connection.  As the May 2011 rating decision granted the Veteran's claim of entitlement to service connection for left inguinal musculoskeletal strain, the claim is now substantiated.  As such, the filing of a notice of disagreement as to these determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA examination reports, and lay statements are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to claim for an increased rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with a VA examination for his left inguinal musculoskeletal strain disability most recently in February 2011.  The examiner reviewed the Veteran's STRs, obtained a thorough history, and provided a thorough physical examination, including the appropriate range of motion testing.  

Thus, the Board finds that the February 2011 examination is adequate for determining the disability rating for the Veteran's service-connected left inguinal musculoskeletal strain disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left inguinal musculoskeletal strain disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The presumption of soundness is a presumption that the veteran was in sound condition upon entrance into service, except as to defects, infirmities, or disorders noted at that time.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 

The presumption of soundness only attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service. 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  If this burden is met, then the veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

Post-service medical evidence/opinion can rebut the presumption of soundness.  See Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 2000). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that his nervousness due to stress and lack of sleep and diagnosed as adjustment disorder, was incurred in or aggravated by his active duty service. 

There is no evidence of an adjustment disorder upon service entrance examination.  When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

A careful review of the service treatment records (STRs) shows that the Veteran complained of nervousness during service.  In February 2010, the month the Veteran was discharged, a Report of Mental Status Evaluation noted that  the Veteran was anxious and was diagnosed with an acculturation problem.  The STRs indicated that the Veteran stated he suffered from nervousness, sleeplessness and hand tremors. 

Lay statements from the Veteran's roommate, friend and coworker are also included in the file.  The roommate who knew the Veteran before and after service stated that he noticed a change in the Veteran after service.  He indicated that, since service, the Veteran seemed to overthink things, had disturbances in his sleep, and had shaking of his left hand.  His friend and coworker who met the Veteran after service indicated that the Veteran seems sad, depressed, and nervous.  

The Veteran was afforded a VA mental disorder examination in April 2011.  The VA examiner reviewed the Veteran's claims folder and examined the Veteran.  During the examination, the Veteran stated that he was an immigrant from Morocco and had just moved to America several months prior to joining the Army.  The Veteran reported feeling anxious within 2 to 3 months of beginning military service.  He asserted that he was recruited and joined the Army under the misconception that he would not have to undergo basic training or any regular Army duties, and was told that he would simply do "office work."  

The Veteran indicated that he found the reality of Army life, including basic training, to be very stressful.  He reported that he was "afraid, scared, and alone."  He recalled feeling as if he could not endure the training and becoming "so nervous."  

The Veteran asserted that he was discriminated against during service to the extent that his ethnicity, heavy accent, and Muslim religion made him different from the others.  He stated that anxiety/nervousness was due to mistreatment and discrimination due to his religion, not being able to express himself well, and being forced to do things he did not want to do.

The VA examiner diagnosed the Veteran with an adjustment disorder with mixed anxious and depressed mood.  The VA examiner noted that the Veteran's feeling of anxiety, alienation, and culture shock was embedded in a larger adjustment reaction to American culture experienced just before he entered the Army.  

The VA examiner provided a medical opinion that it was not likely that the Veteran's adjustment disorder was related to his military service.  The VA examiner indicated that it could not be concluded with 50/50 or greater probability that his adjustment reaction was permanently aggravated or meaningfully influenced by his time in the military.  The VA examiner explained that it was likely that the Veteran had suffered with preexisting social anxiety, which was aggravated by immigration and social isolation, but not necessarily military service. 

The Board finds in this case that there is no clear and unmistakable evidence that the current adjustment disorder existed prior to service.   

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).

As discussed, there is no evidence of an adjustment disorder upon service entrance examination.  The STRs showed that the Veteran was diagnosed with acculturation problems, but complained of nervousness, anxiety, stress and sleeplessness during service.

The April 2011 VA examination report indicated that the VA examiner found that it was more likely than not that the adjustment disorder existed prior to service but the Board finds that this statement does not rise to the level of clear and unmistakable evidence. 

The Board also finds that there is no clear and unmistakable evidence that the adjustment disorder was not aggravated in service.  The April 2011 VA examination report opined that it could not be concluded with 50/50 or greater probability that the Veteran's adjustment reaction was permanently aggravated or meaningfully influenced by his time in the military.  The VA examiner also opined that it was likely that the Veteran had suffered with preexisting social anxiety, which was aggravated by immigration and social isolation, but not necessarily military service. 

Here, the Board again finds that the standard of "50/50 or greater probability" does not rise to the level of clear and unmistakable evidence.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The evidence also does not establish that the increase in severity was due to the natural progression of any pre-existing disease.  The VA examiner stated that it was likely that the adjustment disorder was aggravated by immigration and social isolation, but this as likely as not took place while the Veteran was serving on active duty.   

Thus, on this record, the presumption of soundness is not rebutted. 

Turning to the elements of a service connection claim, the evidence indicates a current diagnosis of an adjustment disorder.  At the VA examination in April 2011, the examiner concluded that the diagnosis was that of adjustment disorder with mixed anxious and depressed mood.

The evidence establishes that the adjustment disorder as likely as not was manifested during service.  The acculturation problems with anxiety noted during service is not inconsistent with the current diagnosis.  

In resolving all reasonable doubt in the Veteran's favor, service connection for an adjustment disorder is warranted.  


Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's service-connected left inguinal musculoskeletal strain has been evaluated as noncompensably disabling under Diagnostic Code 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2013).  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg.  See 38 C.F.R. § 4.27 (2013).  Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.

Under Diagnostic Code 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Knee disabilities, including degenerative arthritis, are also rated based on limitation of motion and instability.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Diagnostic Codes 5260 and 5261 address the criteria for rating limitation of motion of the knee.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to at least 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  A 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  A 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

As noted, the Veteran underwent a VA examination for his left inguinal musculoskeletal strain (claimed as left leg pain) most recently in February 2011.  At that time, he reported that, in November 2009, he developed pain behind his left knee area and pain in left inguinal area after running a sprint in the cold.  He saw a medical doctor and was given an analgesic topical cream, which he continued to use.  He denies having any other knee pain, stiffness, weakness, deformity, instability or giving way, "locking," lack of endurance, effusion, episodes of dislocation or subluxation.  

On examination, the VA examiner found no objective evidence of pain in the affected area at rest or during active range of motion.  The examiner noted there was no evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  

The examiner recorded range of motion measurements of 0 to 140 degrees of flexion (normal) and 0 degrees of extension (normal to full motion) with no evidence of pain on motion.  

After repetitive motion, the Veteran's leg was not painful on motion, and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance. 

The examiner noted that there was no aggressive bone destruction and that the soft tissues were unremarkable.  The examiner diagnosed the Veteran with a small Baker's cyst with no residual functional impairments and a left inguinal musculoskeletal strain with no residual functional impairments.  The examiner opined that the disability had no effects on the Veteran's usual occupation and daily activities.  

The Board finds that the service-connected left inguinal musculoskeletal strain does not meet the criteria for the assignment of a compensable rating in this case.  There is no evidence that the service-connected disability is manifested by malunion or any knee disability.  

Rather, the Veteran's knee has full flexion and extension, and the examiner opined that the disability had no effect on the Veteran's usual occupation or daily activities.  Further, the Veteran is limited in his physical activity including walking and standing.  Without evidence of such impairment, a compensable rating is not assignable.  

There is also no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca, supra.  Hence, an increased compensable rating is not for application.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is assignable only when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  

If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  

Third, if the first and second steps are met, then the case must be referred to the VA Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

However, the service-connected left inguinal musculoskeletal strain is not shown t to be productive of a disability picture that is so exceptional as to not be contemplated by the rating schedule. Hence, referral for extraschedular consideration is not warranted.


ORDER

Service connection for an adjustment disorder is granted.

An increased compensable rating for the service-connected left inguinal musculoskeletal strain is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for an increased rating for service-connected essential tremors.  See 38 C.F.R. § 19.9 (2013).

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts V. Brown, 5 Bet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specially explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran has been service connected for essential tremors.  Essential tremors disability is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affect, but anatomical localization and symptom are closely related.  The disability has been rated under 8099-8004.  

In an Appellate Brief dated in July 2014, the Veteran identified another diagnostic code which he believes is more appropriate to rate his disability.  He asserts that his tremors should be rated under Diagnostic Code 8004 for paralysis agitans. 

Thus, on this record, the Board finds that another examination is necessary to determine the current nature and extent of the service-connected tremors.   

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected essential tremors.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


